NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                      :
                                               :            Criminal No. 18-167 (SRC)
                                    Plaintiff, :
                                               :             OPINION & ORDER
                      v.                       :
                                               :
DAZMIER BANKS,                                 :
                                               :
                                   Defendant. :
                                               :

CHESLER, District Judge

       This matter comes before the Court on Defendant’s application for appointment of

counsel. Defendant asks that counsel be appointed to assist him with investigating and

preparing a post-conviction challenge to his sentence. The application must be denied because

Defendant has no case active in this Court at this time. The Criminal Justice Act contemplates

appointment of counsel only when an applicant has sought post-conviction relief and litigation

has commenced; it does not authorize appointment of counsel to assist in pre-filing investigation

and preparation. Because Defendant has no active case in this Court at this time, the application

will be denied.

       For these reasons,

       IT IS on this 3rd day of October, 2019

       ORDERED that Defendant’s application for appointment of counsel (Docket Entry No.

20) is DENIED; and it is further



                                                1
       ORDERED that the Clerk of the Court is directed to provide Defendant with copies of

the docket sheet, plea minutes, and transcript for this case.



                                                             s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                      United States District Judge




                                                  2
